Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      05-APR-2019
                                                      03:00 PM
                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


             PNC MORTGAGE, a Division of PNC Bank, N.A.,
            Successor by Merger with National City Bank,
                    Respondent/Plaintiff-Appellee,

                                vs.

        REIKO KONDO, NEWTOWN ESTATES COMMUNITY ASSOCIATION,
                  and HECTOR BALLESTEROS ENRIQUEZ,
                 Respondents/Defendants-Appellees,

                                and

                        PATRICIA NAOMI PARK,
             Petitioner/Defendant/Intervenor-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 08-1-2221)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant/Intervenor-Appellant Patricia
 Naomi Park’s Application for Writ of Certiorari, filed on
 February 8, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, April 5, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson